Title: From Thomas Jefferson to Gibson & Jefferson, 13 April 1804
From: Jefferson, Thomas
To: Gibson & Jefferson


          
            Monticello Mar 13. for Apr. 13.
          
          Th: Jefferson asks the favor of messrs Gibson & Jefferson to procure from mr Collins the underwritten seeds and send them by the first boats, packed in a box or keg.
          
          
            3. gallons of dwarf marrow fat peas. if he has none of these, send the best he has for common sowing.
            3. oz. radish seed. scarlet preferred
            3. oz. lettuce seed. the Roman preferred
            1. oz. Endive seed (not the curled)
          
        